Citation Nr: 0526350	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
low back disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, R. D., and J. D.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1960 to May 1964 and from July 1969 
to January 1972.

In March 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, denied the 
veteran's claim of entitlement to service connection for 
low back disability, characterized as generalized lumbar 
spondylosis; atherosclerosis.  The following month, the 
veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement (NOD) 
was not received with which to initiate the appellate 
process.  Therefore, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991; 38 C.F.R. § 20.1103 (1993)).  The 
veteran now requests that such claim be reopened.

By a rating action in March 2003, the RO found that the 
veteran had not submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for low back disability.  The veteran 
disagreed with that decision; effective date, and this 
appeal ensued.  

In April 2004, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's March 2003 rating 
action.

In May 2005, pursuant to a joint motion by the veteran 
and VA, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's April 2004 decision 
and remanded the matter to the Board for compliance with 
the instructions in the joint motion.

The issue of entitlement to service connection for low 
back disability is addressed in the REMAND portion of the 
decision below.

In September 2003, during the course of the appeal, the 
veteran had a video conference with the undersigned 
Veterans Law Judge.  The veteran raised contentions to 
the effect that service connection is warranted for 
meralgia paresthetica.  That claim has not been certified 
to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 1991 and 
Supp. 2001); 38 C.F.R. § 20.101 (2001).  It is referred 
to the RO, however, for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 
1994, the RO denied the veteran's claim of entitlement to 
service connection for low back disability, characterized 
as generalized lumbar spondylosis; atherosclerosis.  

2.  Evidence associated with the record since the RO's 
March 1994 is neither cumulative nor redundant and, by 
itself or in connection with evidence previously 
assembled, is so significant that it must be considered 
in order to fairly decide the merits of the veteran's 
claim of entitlement to service connection for low back 
disability.  


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision, which denied the 
veteran's claim of entitlement to service connection for 
low back disability, characterized as generalized lumbar 
spondylosis; atherosclerosis, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1993).  

2.  The criteria to reopen the veteran's claim of 
entitlement to service connection for low back disability 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001) (in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
low back disability.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a) (2004).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

This is not the veteran's first claim of entitlement to 
service connection for low back disability.  As noted in 
the Introduction, such a claim was before the RO in March 
1994.  Evidence on file at that time revealed that low 
back disability was first clinically reported in 1993.  
There was no competent evidence of a direct relationship 
between that disability and service; and therefore, 
service connection was denied on a direct basis.

Then, as now, the primary thrust of the veteran's 
contentions was that his low back disability was the 
result of a limp caused by his service-connected 
bilateral knee disability.  Records such as those 
reflecting the veteran's VA hospitalization in September 
and October 1993, suggested the possibility a 
relationship between the veteran's antalgic gait and the 
development of degenerative joint disease of the lumbar 
spine.  However, the preponderance of the evidence, 
including the reports of VA examinations in July 1972 and 
December 1993, was negative for evidence of such a 
relationship.  Consequently, the RO also denied the 
veteran's claim of entitlement to service connection for 
low back disability on a secondary basis.  

As noted above, those decisions became final under the 
law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993).  The 
veteran now requests that his claim of entitlement to 
service connection for low back disability be reopened.

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

At the outset of the veteran's claim, new and material 
evidence meant evidence that had not previously been 
submitted to VA decision makers, which bore directly and 
substantially upon the specific matter under 
consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled was so significant that it 
had to be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).

During the course of the appeal, the VA revised the 
definition of new and material evidence.  66 Fed. Reg. 
45620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156 (2004)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new 
and material evidence are not applicable in this case.
Relevant evidence added to the record since the RO's 
March 1994 decision includes the medical records from the 
veteran's first period of active duty.  The joint motion 
strongly suggests that the addition of previously 
unavailable service medical records is sufficient to 
reopen the claim of entitlement to service connection for 
low back disability.  38 C.F.R. § 3.156(c).  Accordingly, 
the claim is reopened, and, to that extent, the appeal is 
allowed. 


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for low back disability is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement 
to service connection for low back disability.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  However, it 
would be premature for the Board to take such action 
prior to the RO, as it could result in prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); VAOPGCPREC 16-92.

With respect to claims of secondary service connection, 
the Court has stated that when a service-connected 
disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To date, the 
applicability of the Court's holding in Allen has not 
been considered.

Effective in March 1997, the veteran was awarded Social 
Security benefits for multiple disabilities, including 
degenerative disc disease of the lumbar spine.  However, 
the medical evidence supporting that award has not been 
associated with the claims folder.  

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

The joint motion noted that in the April 2004 decision, 
the Board had failed to ensure that the requirements of 
the amended section 38 U.S.C.A. § 5103(a) had been met.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the 
following actions:

1.  Send the veteran notice of the 
VA's duties to assist him in the 
development of his claim, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  Such notice 
must contain the following:  (1) 
Inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate each of his 
specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to 
provide; (3) inform the veteran about 
the information and evidence that he 
is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his 
possession that pertains to any of 
his claims, or something to the 
effect that the veteran should give 
the VA everything it has pertaining 
to his claim.

2.  Request that the Social Security 
Administration provide an up-to-date 
status report on the veterans 
disability benefits.  This should 
include, but is not limited to, a 
copy of the original award letter, a 
list of the disabilities upon which 
the benefits are based, and copies of 
all medical evidence used to support 
the original award, as well as those 
used to support the continuation of 
that award.  Any failure to respond 
or a negative reply to any request 
must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  When all of the requested actions 
have been completed, undertake any 
other necessary development, such as 
the scheduling of any indicated VA 
examinations, and then readjudicate 
the issue of entitlement to service-
connection for low back disability.  
With respect to the veteran's claim 
that such disability is the result of 
his service-connected knee 
disabilities, consider the Court's 
holding in Allen.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


